So Oo ND A fF WD PO

BO PO HNO KN DN KN HD DD ets
Oo sat ND OO FR WD HHO K& COC OO OD as DB WA BP WO NNO KF OC

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 1 of 26

Ronald Y. Rothstein (pro hac vice application pending)
RRothstein@winston.com

WINSTON & STRAWN LLP

35 West Wacker Drive

Chicago, IL 60601-9703

Telephone: (312) 558-5600

Facsimile: (312) 558-5700

Megan L. Whipp (pre hac vice application forthwith)
MWhipp@winston.com

WINSTON & STRAWN LLP

333 South Grand Avenue, 38th Floor

Los Angeles, CA 90071-1543

Telephone: (213) 615-1700

Facsimile: (213) 615-1750

Brigid M. Higgins, Esq. (SBN 5990)
bhiggins@blacklobello.law
BLACK & LOBELLO

10777 W. Twain Ave., 3rd FI.

Las Vegas, NV 89135

Telephone: (702) 869-8801
Facsimile: (702) 869-2669

Attorneys for Defendants RAISING CANE’S RESTAURANTS, LLC
D/B/A RAISING CANE’S CHICKEN FINGERS; and RAISING CANE’S USA, LLC

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

TOP SECRET RECIPES, INC., a Nevada
corporation; and TSR FOODS, L.L.C., a Nevada
limited liability company

Plaintiffs,
VS.

RAISING CANE’S RESTAURANTS, LLC D/B/A
RAISING CANE’S CHICKEN FINGERS, a limited
liability company; and RAISING CANE’S USA,
LLC, a limited liability company

Defendants.

 

RAISING CANE’S RESTAURANTS, LLC D/B/A
RAISING CANE’S CHICKEN FINGERS, a limited
liability company; and RAISING CANE’S USA,
LLC, a limited liability company

Counterclaim- Plaintiffs
vs.

TOP SECRET RECIPES, INC., a Nevada
corporation; and TSR FOODS, L.L.C., a Nevada
limited liability company

Counterclaim-Defendants.

 

 

1

Case No.: 2:19-CV-00485-RFB-GWF
[Honorable Richard F. Boulware, I,
presiding]

DEFENDANTS RAISING CANE’S
RESTAURANTS, LLC AND RAISING
CANE’S USA, LLC’S ANSWER AND
COUNTERCLAIMS TO PLAINTIFFS’
COMPLAINT FOR DECLARATORY
RELIEF

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT

2:19-CV-00485-RFB-GWF

 
Co Oo CO IN DN OH Fe WY YN

Do NO HN KN KN KR DR KH De ow meek ed
Os DN A FP WD NO KF COT OO DO AIT DB A BP WO PO =

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 2 of 26

Defendants and Counterclaimants Raising Cane’s USA, LLC (“Raising Cane’s USA”) and
Raising Cane’s Restaurants, LLC (“Raising Cane’s Restaurants”) (collectively “Raising Cane’s” or
“Defendants”), by and through their attorneys, answer Plaintiffs and Counterdefendants Top Secret
Recipes, Inc. (“Top Secret Recipes”) and TSR Foods, LLC’s (“TSR Foods”) (collectively “TSR” or
“Plaintiffs”) Complaint as follows:

NATURE OF THE CASE

This paragraph contains only legal conclusions and does not require an answer. To the extent

this paragraph is deemed to contain factual allegations, Defendants deny them.
JURISDICTION

1, Paragraph | contains only legal conclusions and does not require an answer. To the
extent this paragraph is deemed to contain factual allegations, Defendants deny them.

2. Defendants admit that they transact business in the State of Nevada. The remaining
allegations in paragraph 2 are legal conclusions and do not require an answer. To the extent this
paragraph is deemed to contain factual allegations, and except as expressly admitted, Defendants
deny the remaining allegations contained in this paragraph.

3. Defendants admit that they transact business in the State of Nevada. The remaining
allegations in paragraph 3 are legal conclusions and do not require an answer. To the extent this
paragraph is deemed to contain factual allegations, and except as expressly admitted, Defendants
deny the remaining allegations contained in this paragraph.

4, Defendants admit that they transact business in the State of Nevada. The remaining
allegations in paragraph 4 are legal conclusions and do not require an answer. To the extent this
paragraph is deemed to contain factual allegations, and except as expressly admitted, Defendants

deny the remaining allegations contained in this paragraph.

5. Defendants admit the allegations contained in this paragraph.
6. Defendants admit the allegations contained in this paragraph.
7. Paragraph 7 contains only legal conclusions and does not require an answer.

Defendants admit that venue is proper in this District. To the extent this paragraph is deemed to

I

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Oo Ob FF SD A BR WH PO

NBO PO NO DP KR KR DD KR DD wee pees
oO NN NW SBP WD NY K§ CO ODO ODO aI DB A BR WH PO ee

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 3 of 26

contain factual allegations, and except as expressly admitted, Defendants deny the remaining
allegations contained in this paragraph.
PARTIES

1, Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

2. Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

3. Defendant, Raising Cane’s Restaurants, is headquartered in Baton Rouge, Louisiana.
Defendants deny the remaining allegations contained in this paragraph.

4, Defendant, Raising Cane’s USA, is headquartered in Baton Rouge, Louisiana.
Defendants deny the remaining allegations contained in this paragraph.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

5. Defendants admit that Top Secret Recipes is in the food industry and operates a blog
and website which features recipes, cookbooks, sauces and spices and which can be accessed
throughout the world. Defendants deny the remaining allegations contained in this paragraph.

6. Defendants admit that TSR Foods manufactures and distributes the sauces featured on
the Top Secret Recipes website.

7. Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

8. Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

9. Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

10. Defendants deny that the TSR Mark is distinctive for its association with Todd
Wilbur. Defendants deny that Plaintiffs’ products are distinguishable to the consuming public as
being uniquely associated with Todd Wilbur and Plaintiffs. Defendants do not possess sufficient
information to either affirm or deny the truth of the remaining allegations contained in this paragraph
and on this basis deny them.

2

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWE

 
—

Co OU OH ND OA KR WH bP

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 4 of 26

11. Defendants admit the allegations contained in this paragraph.

12. Defendants admit that TSR’s Chicken Tender Sauce label states, “If you like Zaxby’s
& Raising Cane’s, you’ ll love this!” Defendants do not possess sufficient information to either
affirm or deny the truth of the remaining allegations contained in this paragraph and on this basis
deny them.

13. Defendants admit that TSR’s website states that the Chicken Tender Sauce is
“inspired by the delicious secret chicken finger dipping sauce from Raising Cane’s and Zaxby’s.”
Defendants deny that the website “draws no other affiliation, connection, or association with
Defendants.” Defendants do not possess sufficient information to either affirm or deny the truth of
the remaining allegations contained in this paragraph and on this basis deny them.

14. Defendants admit that they sent Plaintiffs a letter and state that the content speaks for
itself. Defendants deny the remaining allegations contained in this paragraph.

15. Defendants admit that they received a letter from Plaintiffs and state that the content
speaks for itself. Defendants deny the remaining allegations contained in this paragraph.

16. Defendants do not possess sufficient information to either affirm or deny the truth of
the allegations contained in this paragraph and on this basis deny them.

17. Defendants admit that they sent Plaintiffs a letter and state that the content speaks for
itself. Defendants deny the remaining allegations contained in this paragraph.

18. Defendants admit that they received a letter from Plaintiffs and state that the content
speaks for itself. Defendants deny the remaining allegations contained in this paragraph.

19. Defendants state that the content of the referenced letter speaks for itself. Defendants
deny the remaining allegations contained in this paragraph.

20. Defendants admit that they submitted a complaint to the National Advertising
Division of the Council of Better Business Bureaus, Inc. (“NAD”) and state that the content speaks

for itself. Defendants deny the remaining allegations contained in this paragraph.

COUNT |
DECLARATORY JUDGMENT OF NON-INFRINGEMENT

2
3

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 5 of 26

(28 U.S.C. § 2201-2202)
21. Defendants restate their answers to the preceding paragraphs and incorporate the

same by reference as though fully set forth herein.

22. Defendants deny the allegations contained in this paragraph.

23. Defendants deny the allegations contained in this paragraph.

24. Defendants deny the allegations contained in this paragraph.

25. Defendants deny the allegations contained in this paragraph.
COUNT Il

DECLARATORY JUDGMENT REGARDING FALSE ADVERTISING
(28 U.S.C. § 2201-2202)
26. Defendants restate their answers to the preceding paragraphs and incorporate the
same by reference as though fully set forth herein.
27. Defendants deny the allegations contained in this paragraph.
28. Defendants deny the allegations contained in this paragraph.
29. Defendants deny the allegations contained in this paragraph.
30. Defendants deny the allegations contained in this paragraph.
31. Defendants deny the allegations contained in this paragraph.
32. Defendants deny the allegations contained in this paragraph.
33. Defendants deny the allegations contained in this paragraph.
34. Defendants deny the allegations contained in this paragraph.
35. Defendants deny the allegations contained in this paragraph.
COUNT Hl
DECLARATORY JUDGMENT
REGARDING DECEPTIVE TRADE PRACTICES UNDER STATE LAW
(28 U.S.C. § 2201-2202)
36. Defendants restate their answers to the preceding paragraphs and incorporate the
same by reference as though fully set forth herein.
37. Defendants deny the allegations contained in this paragraph.

4

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
ST Oo DOD NN DB ON HBR WW PO

NM BN DO BH KH KR HR DR Rw a eae
ao NN OO Be WD NOK DO CO OM HI DW WN BP WH HO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 6 of 26

38. Defendants deny the allegations contained in this paragraph.

39. Defendants deny the allegations contained in this paragraph.

40. Defendants deny the allegations contained in this paragraph.

41. Defendants deny the allegations contained in this paragraph.

42. Defendants deny the allegations contained in this paragraph.

PRAYER FOR RELIEF

Defendants deny that Plaintiffs are entitled to any of the relief requested in the Prayer for

Relief.

AFFIRMATIVE DEFENSES

Defendants set forth below their affirmative defenses. By setting forth these affirmative

defenses, Defendants do not assume the burden of proving any fact, issue, or element of a cause of

action where such burden properly belongs to Plaintiffs. Moreover, nothing stated herein is intended

or shall be construed as an acknowledgment that any particular issue or subject matter necessarily is

relevant to Plaintiffs’ allegations.

First Defense

Plaintiffs fail to state claims against Defendants upon which relief can be granted.

Second

Defense

Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver.

Third Defense

Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

Fourth

Defense

Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

Fifth Defense

Plaintiffs’ claims are barred, in whole or in part, by the doctrine of estoppel.

COUNTERCLAIMS

Defendants and Counterclaimants Raising

Raising Cane’s Restaurants, LLC (“Raising Cane’

Cane’s USA, LLC (“Raising Cane’s USA”) and

s Restaurants”) (collectively “Raising Cane’s”), by

and through their attorneys, hereby submits these Counterclaims against Plaintiffs and

5

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT

2:19-CV-00485-RFB-G WF

 
ao nN BN A BR YH fb

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 7 of 26

Counterdefendants Top Secret Recipes, Inc. (“Top Secret Recipes”) and TSR Foods, LLC (“TSR
Foods”) (collectively “TSR”) requesting injunctive relief and damages for trademark infringement,
trademark dilution, and unfair competition and false advertising in violation of 15 U.S.C. §§ 1114
and 1125, and violations of Nevada statutory and common law unfair competition, and alleges as
follows:
NATURE OF THE COUNTERCLAIMS

1, TSR’s use of the RAISING CANE’S® trademark on its “TODD WILBUR’S TOP
SECRET RECIPES® Chicken Tender Sauce” (the “Product”) constitutes trademark infringement of
Raising Cane’s trademark by creating the false perception that the Product is from Raising Cane’s
restaurants, made with Raising Cane’s secret dipping sauce recipe, CANE’S SAUCE®, or otherwise
endorsed or affiliated with the Raising Cane’s brand. Moreover, TSR’s use of the RAISING
CANE’S® trademark is likely to dilute the distinctive quality of the trademark. TSR’s further makes
unsupported claims that the Product is superior or equal to RAISING CANE’S® famous CANE’S
SAUCE®. As a direct result of TSR’s false and misleading claims and use of Raising Cane’s
trademark, Raising Cane’s has suffered substantial and irreparable harm to its goodwill. Unless
TSR’s trademark infringement, trademark dilution, unfair methods of competition, and false and
deceptive practices are enjoined, Raising Cane’s reputation will continue to be damaged and its
profitability will be impaired.

PARTIES

2. Raising Cane’s USA, LLC and Raising Cane’s Restaurants, LLC are Louisiana
limited liability companies having offices in Baton Rouge, Louisiana. Raising Cane’s is a fast-
casual restaurant chain specializing in quality chicken finger meals. It was founded in Baton Rouge,
Louisiana in 1996 and was named after the owner’s yellow Labrador retriever, Raising Cane. Today,
Raising Cane’s has more than 430 restaurants operating throughout the United States and
internationally.

3. Top Secret Recipes, Inc. is a corporation organized under the laws of the State of
Nevada with its principal place of business in Las Vegas, Nevada. TSR Foods, LLC is a limited
liability company organized under the law of the State of Nevada and headquartered in Las Vegas,

6

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-G WF

 
oOo sa DB A BP YW bh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 8 of 26

Nevada. TSR was founded by self-proclaimed “food hacker” Todd Wilbur (“Wilbur”). Wilbur has a

TV program “Top Secret Recipes” on which he tries to re-create popular brands of secret recipes to

trick taste testers into thinking his version of the recipe is the popular brand. In addition to providing

“copycat” recipes on the TSR website, TSR also sells various products, including the counterfeit

Product, “TODD WILBUR’S TOP SECRET RECIPES® Chicken Tender Sauce.”
JURISDICTION AND VENUE

4, TSR has engaged in the transaction of business and committed the acts complained of
herein in interstate commerce and in the District of Nevada.

5. These counterclaims arise out of occurrences that are related to the subject matter of
TSR’s claims and are filed pursuant to Federal Rule of Civil Procedure 13.

6. Jurisdiction over the subject matter exists under 28 U.S.C. §§ 1331, 1338, and 1367
to remedy TSR’s violations of the Lanham Act, specifically 15 U.S.C. §§ 1125 and 1114, and
Nevada statutory and common law unfair competition. This Court has personal jurisdiction because
TSR is incorporated and/or domiciled in this District and because TSR has filed suit in this District.

7. Venue lies in this Court under 28 U.S.C. § 1391(b)(2) because a substantial part of
the events giving rise to the claim occurred in this judicial district.

ALLEGATIONS COMMON TO ALL CLAIMS
Raising Cane’s Secret CANE’S SAUCE®

8. Raising Cane’s was founded by Todd Graves as a single fast-food restaurant called
Raising Cane’s Chicken Fingers in Baton Rouge, Louisiana in 1996. It sets itself apart by serving
high-quality meals very quickly. Raising Cane’s accomplishes this goal by offering a limited menu
focused on chicken fingers.

9. Much of Raising Cane’s success and popularity is due to its famous CANE’S
SAUCE®, which is made fresh daily and has become iconic, garnering a cult-like following of fans
known as “Caniacs.” This famous and celebrated dipping sauce is served with all Raising Cane’s
chicken finger meals. As with other famous creations, Raising Cane’s goes to great lengths to ensure
the recipe remains a secret. In fact, only highly trusted restaurant executives know the exact

proprietary recipe. To protect the recipe, restaurant managers are provided pre-portioned ingredients

7

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
mo Oo 7A YN DWN BW PO

BO bP BD HN DP KN KN DR BRD wi ees
Oo nN HD WW FBP WD NYO —& DO OO OH NI DB WA BP DH PO Ke

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 9 of 26

in a manner that masks the exact formula of the proprietary recipe but allows the managers to make
fresh dipping sauce at the restaurants daily. While countless individuals have attempted to recreate it,
genuine CANE’S SAUCE® is available only at Raising Cane’s restaurants.

10. Raising Cane’s USA, LLC also owns numerous trademarks, including RAISING
CANE’S® and CANE’S SAUCE®, which are federally protected under U.S. Registrations Numbers
3,272,782, 3,583,353, and 3,461,499. True and correct copies of the certificates of registrations are
attached as Exhibit | and incorporated hereto. Raising Cane’s Restaurants, LLC is a licensee of these
trademarks. Raising Cane’s has continuously and prominently used the marks RAISING CANE’S®
and CANE’S SAUCE® in interstate commerce in connection with its restaurants and secret dipping
sauce. The registrations are valid and incontestable. True and correct copies of the certificates of
incontestability are attached as Exhibit 2 and incorporated hereto.

11. The registration of the marks constitutes prima facie evidence of their validity and
conclusive evidence of Raising Cane’s exclusive right to use the marks in connection with goods
identified therein and other commercial goods. The registration of the marks also provides
constructive notice to TSR of Raising Cane’s ownership and exclusive rights in the trademarks.

12. Raising Cane’s trademarks qualify as famous marks as that term is used in 15 U.S.C.
§ 1125(c)(1).

TSR’s Use of Raising Cane’s Trademark and Its False and Misleading Claims About Raising
Cane’s Famous CANE’S SAUCE®
13. TOP SECRET RECIPES® is a brand created by Wilbur, who is a self-described and

unabashed “chronic food hacker.”!

 

' https://topsecretrecipes.com/
8

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Co CO FN DO AH HBR WD LBB eR

BO BO NO KR KN BR BRD DR Rw wh keene ek
CO sa WN OH BP WD YH | DTD DO WD aI DB A BP Ww NO eH

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 10 of 26

 

'M TODD WILBUR,
CHRONIC FOOD HACKER

For 30 years I've been
deconstructing America's most

"iconic brand-name foods to
make the best original clone
recipes for you to use at home.
Welcome to my lab.

TSR markets its knock-off products on its Top Secret Recipes website” and in published
books dedicated to creating copycat versions of recipes belonging to hundreds of famous restaurants
and iconic brands. The Top Secret Recipes food-hacking brand has been featured in television
shows, the news, and several books.

14. Wilbur claims to “crack the secret formulas for”? and “reverse-engineer” famous
foods, including CANE’S SAUCE®.* A review of Wilbur’s book “Top Secret Recipes” states that
Wilbur “had unprecedented access to company headquarters, test kitchen, labs, corporate chefs and
even a food scientist to craft the clones of these iconic brand-name products....”> By making these
statements, Wilbur communicates that he has scientifically created a recipe that replicates the taste
of CANE’S SAUCE. His reference to test kitchens, labs, corporate chefs and scientists is intended to
bolster the message that his recipes are backed by science and testing that establish the truth of his
parity and superiority claims.

15. TSR markets its knock-off CANE’S SAUCE® called “TODD WILBUR’S TOP

 

? Todd Wilbur’s Top Secret Recipes, https://topsecretrecipes.com/ (last visited Jan. 23, 2019).

3 https://www.instagram.com/toddwilbur/

* https://topsecretrecipes.com/About-Top-Secret-Recipes. html

> https://michiganmamanews.com/2015/1 2/29/top-secret-recipes-step-by-step-secret-formulas-by-todd-wilbur-book-
promotion/

9

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Oo Ob ON DN OH BR WD PO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 11 of 26

SECRET RECIPES® Chicken Tender Sauce” on its website® as well as on Amazon,’ QVC8 and at
H-E:B grocery stores.”

16. The Product is featured on store shelves next to restaurant-associated foods such as
“HOOTERS® Wing Sauce,” a process-manufactured sauce labelled with HOOTERS® official
branding. Other co-branded sauces, such as JACK DANIEL’S® Barbeque Sauce, are mass-produced
by third-parties under licenses and are also sold on the same retail shelves.

17. | TSR’s website also markets knock-off sauces for other famous brands such as
McDonald’s Big Mac Special Sauce and Chick-Fil-A’s chicken sandwich sauce.!° These and other
sauces, including TGI Friday’s Jack Daniel’s Whiskey Glaze and Subway’s Sweet Onion sauce, are
available through QVC.'! Wilbur touts these knock-off products, including his Chicken Tender

Sauce, as “perfect clones” in a promotional video available on QVC’s website. !?

 

Be 9 on21 / 10:30 i) 4

18. TSR is in direct competition with Raising Cane’s because it is selling a knock-off

version of Raising Cane’s® secret CANE’S SAUCE®.

 

° https://topsecretrecipes.com/top-secret-recipes-chicken-finger-sauce.html.

” https://www.amazon.com/Todd-Wilburs-Top-Secret-Recipes/dp/BO7SKM96ZV.

* https://www.qve.com/Top-Secret-Recipes-Set-of-4-Restaurant-F avorite-Sauces.product.M54698 html.
* https://www.heb.com/product-detail/top-secret-recipes-chicken-tender-sauce/2 187840.

'° https://topsecretrecipes.com/spices.

uN https://www.qvc.com/Top-Secret-Recipes-Set-of-4-Restaurant-Favorite-Sauces. product.M54698.html.
B https://www.qvc.com/Top-Secret-Recipes-Set-of-4-Restaurant-Favorite-Sauces.product.M54698.html.

10

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
COU FN DH WT BP WW HN

NO NO NO KV KH POD DR DR weet
ON DN ON BP YW HO KH CO OO WD DQ DA WA BR WH PO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 12 of 26

19. The following statement appears on the Product label, TopSecretRecipes.com,!3
and on reseller websites: “If you like Zaxby’s & Raising Cane’s, you’ll love this!” This statement
is followed by the assertion, “Created by food hacker Todd Wilbur, this sauce is inspired by the
delicious secret chicken finger dipping sauce from Raising Cane’s and Zaxby’s.”!4 (emphasis

added).

 

20. Further compounding the harm to Raising Cane’s, TSR equates CANE’S SAUCE®

with Zaxby’s ZAX SAUCE® even though the two sauces are not made from the same recipe and

 

'’ Top Secret had been making the additional claim, “Make your food taste like it came from a famous restaurant chain...”
In the course of exchanging letters addressing the concerns of Raising Cane’s, Top Secret Recipes agreed to discontinue
this claim. As of this date, the claim no longer appears on this web site.

‘4 https://topsecretrecipes.com/top-secret-recipes-chicken-finger-sauce.html

'S “Zaxby’s and Raising Cane’s Chicken Fingers, they have this amazing dipping sauce.... Raising Cane’s in parts of the
country, Zaxby’s in another part of the country, they have the same sort of dipping sauce. That’s what I’ve hacked.”
Todd Wilbur, QVC infomercial. Zaxby’s is not affiliated with Raising Cane’s and Zaxby’s does not use the same recipe
to create its ZAX SAUCE® dipping sauce. It is, however, another restaurant chain primarily focused on chicken and,
thus, a direct competitor operating in the same space as Raising Cane’s.

ll

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’? COMPLAINT 2:19-CV-00485-RFB-GWF

 
ao NAN DN OW BP Wb

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 13 of 26

both restaurants take great steps to maintain the secrecy of their individual sauce recipes.

21. _TSR’s use of the RAISING CANE’S® mark and TSR’s claims regarding its imitation
of CANE’S SAUCE® in its marketing and advertising statements misrepresent the nature,
characteristics, and qualities of Raising Cane’s famous CANE’S SAUCE®.

22. TSR’s statements and assertions amount to both taste parity (the products taste the
same) and superiority (the advertised product tastes better) claims between the Product and Raising
Cane’s famous CANE’S SAUCE®. By positioning CANE’S SAUCE® as the comparator, TSR
connects the supposed similarity or parity of the taste profiles. The supposed taste parity is then
bolstered by the closely situated claim, “Created by food hacker Todd Wilbur, this sauce is inspired
by the delicious secret chicken finger dipping sauce from Raising Cane’s and Zaxby’s,” which refers
again to Raising Cane’s. TSR does not stop there, however, as it says that if you merely “like”
Raising Cane’s, you will “love” TSR’s Chicken Tender Sauce. This contextual manipulation creates
a clear impression of taste superiority.

23. Although Wilbur claims publicly to have science, testing, and engineering
establishing the taste parity and superiority of his Product, no such evidence exists. In particular,
Wilbur has no scientifically valid taste-test results that would prove his assertions of taste parity and
superiority.

24. The American Society for Testing and Materials (“ASTM”) has established
guidelines for sensory claims substantiation. The ASTM Guide is the definitive standard for
conducting taste tests establishing taste parity and superiority.

25. | The ASTM Guide identifies the first step in claim substantiation is for the party
making the claim to create “an explicit statement of the claim prior to actual testing.” Ex. A to
Raising Cane’s NAD Complaint attached hereto as Exhibit 3, at § 4.1. The statement should be
crafted by involving various parties within the company, including marketing, research, legal,
consumer testing, sensory evaluation, research suppliers, etc. Jd. After developing a clear, explicit
statement of the claim, companies need to follow numerous requirements in selecting respondents in
a representative manner. Id. § 5. This requires that the respondents “be typical users and not be
restricted to any specific subset, such as heavy or light users, unless it is a qualified claim about that

12

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Co ON HD WA BP WW HY

DO PO PO DN PR KN ND BD Dew ew eek
Oo nN HD OA BPW YY SK$& CO DO DW ~sI DB wv BR WH PPO KY |

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 14 of 26

specific subset.” Id. § 5.1.1. Critically, the demographics of the respondents must be in line with the
target consumer population for the ad, including in terms of “age, gender, product usage, culture, and
language.” /d. § 5.2.2. Additionally, respondents should be screened to avoid over-testing the same
consumers by excluding respondents who have participated in another study in the past 3-6 months.
Id. § 5.2.6. Companies must also ensure the study is reliable in how it selects the products to be
compared. /d. § 5.3. For example, the competitor product should be “purchased in the standard size
package with the highest unit volume or in similar size or both, to the test product.” Jd. § 5.4.4. The
competitor product must also be obtained in a manner that is representative in terms of freshness and
age. Id. § 5.4.5. When the products are sampled, they must be prepared and served in a similar
manner to avoid potential bias. /d. §§ 5.7.1-5.7.2. Importantly, the samples should be tested blind to
avoid bias, meaning they should be identified by codes and the respondents may not be presented
with identifying information. Jd. § 5.7.3. Another important feature of a reliable study is the test
design. Jd. § 6. For claims such as the claims at issue here, the ASTM Guide recommends using
central-location testing. /d. § 6.6.1. Central-location testing “provides maximum control over
product preparation and usage.” Jd.

26. The ASTM also outlines requirements for interview techniques to ensure reliability.
Id. § 6.7. If conducting in-person interviews, the ASTM Guide recommends that the interviewer not
know the identity of the products in order to avoid bias. Jd. § 6.7.2.4. The Guide also recommends
that the participants should first be asked direct ranking questions. Jd. §§ 6.8.1, 6.13.3.4. The test
location is also an important component and the facilities “must be staffed by an experienced and
professional interviewing organization. To avoid bias and achieve double-blind testing, the people
who prepare the test products should not conduct interviews for any part of that study.” Id. § 7.3.
The ASTM Guide also recommends that the company meet personally with representatives of the
agency conducting the testing in order to ensure the testing is handled correctly and to discuss
expectations. /d. § 8. Additionally, the ASTM Guide recommends that the company employ
excellent document-retention practices. Id. § 9. Finally, the ASTM Guide requires that the results of
the study be statistically significant at least at the 95% level. Jd. § 14.3.

27. Despite several requests, Wilbur has furnished no science, testing, or engineering

13

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
ST Oo ON DN BR WY HN

DO DN NO KN PN DP KN PD Dw i hee
Oo ND A BP WD YO K§ DOD OM aI BD WA BR WH YN

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 15 of 26

permitting one to conclude with reasonable certainty that the Product tastes the same or better than
CANE’S SAUCE®. Such silence leads to the unmistakable conclusion that either no such support
exists or that his support is not sufficiently reliable.

28, In or around February 2018, when Raising Cane’s became aware that TSR was
producing and advertising the Product, it purchased a bottle of the Product from Amazon.com and,
based on an internal review regarded the Product to be of inferior quality, having a different flavor
profile than CANE’S SAUCE®, including notable variations in pungency, heat, and/or spiciness.
The ingredients statement on the back panel is also not a match to the proprietary recipe for CANE’S
SAUCE®, and TSR’s Product contains several ingredients not found in CANE’S SAUCE®.
Moreover, CANE’S SAUCE® is made from scratch in restaurants daily and served fresh to
customers, whereas the Product is manufactured to be shelf-stable, packaged and sold in a bottle, and
disseminated through a variety of distribution channels taking days, if not weeks, to reach
consumers. In reality, TSR’s Chicken Tender Sauce cannot and does not taste the same or better than
CANE’S SAUCE®.

TSR’s Conduct Amounts to Trademark Infringement, Trademark Dilution, Unfair
Competition and False Advertising Under the Lanham Act, as well as Unfair Competition
Under Nevada Statute and Common Law

29. TSR’s use of the RAISING CANE’S® trademark on the Product is likely to cause
confusion or mistake, and to deceive the public by suggesting that the Product is affiliated,
connected, or otherwise associated with Raising Cane’s. Specifically, statements on the Product
label and website convey that TSR has Raising Cane’s secret recipe, or that Raising Cane’s has
licensed the use of its mark on the Product, and therefore, are likely to cause confusion and mistake
among the consuming public. Furthermore, by using TSR’s founder’s name, Todd, on the Product, a
consumer is likely to be deceived into believing the Product is affiliated, connected, or associated
with Raising Cane’s, whose founder and CEO is also named Todd.

30. | TSR makes no secret that it is benefitting from the goodwill associated with the
Raising Cane’s name and reputation. Indeed, TSR is well aware of the fame and strength of the
RAISING CANE’S® trademark and the incalculable goodwill associated therewith.

14

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
—

NO NO BR DN HO KH BD DDD iw kek
oOo nN HD OF FF WY -& OD ODO fF nH Dn BP WH BHO KF CO OO OHO I ND WN B W LP

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 16 of 26

31. TSR’s false and misleading claims are also likely to confuse and mislead consumers
when they are making their purchasing decisions in that:

a. Consumers are likely to be misled by TSR’s false representations that the Product
tastes the same as Raising Cane’s CANE’S SAUCE®; and,

b. Consumers are likely to be misled by TSR’s false representations that the Product
tastes superior to Raising Cane’s CANE’S SAUCE®.

32.  TSR’s false and misleading claims are in willful and wanton disregard of the interests
of the consuming public and constitute a knowing attempt by TSR’s to deceive consumers and
misappropriate the customers of Raising Cane’s.

33. Raising Cane’s has built valuable goodwill in its Raising Cane’s brand as a result of
the quality of its products and its extensive advertising. TSR’s false and misleading claims have
caused and continue to cause Raising Cane’s to suffer irreparable injury to its goodwill and
reputation, for which Raising Cane’s has no adequate remedy at law.

34. Raising Cane’s has lost, and will continue to lose, sales as a direct result of the TSR’s
false and misleading claims. In addition, Raising Cane’s has been forced to expend monies to
counteract the negative effects of TSR’s false and misleading claims.

Raising Cane’s Cease-and-Desist Letters and Complaint with the National Advertising
Division of the Council of Better Business Bureaus, Inc. (“NAD”)

35. On February 26, 2018, counsel for Raising Cane’s sent a cease and desist letter to
TSR explaining that its use of the RAISING CANE’S® trademark and its attempt to reproduce
Raising Cane’s famous CANE’S SAUCE® was in violation of 15 U.S.C. §§1114 and 1125(a).
Raising Cane’s sent another letter to TSR’s counsel on October 2, 2018 again explaining that the
Product’s packaging and advertising are actionable violations of federal trademark and advertising
law under the Lanham Act, state unfair competition laws, and under NAD case precedent. Raising
Cane’s demanded that TSR provide support for its claims regarding its comparison between the
Product and CANE’S SAUCE® but none was ever furnished.

36. On February 13, 2019, Raising Cane’s filed a complaint with the NAD, a nationally

recognized advertising self-regulatory dispute resolution body, requesting that TSR discontinue the

15

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-cV-00485-RFB-GWF

 
i)

ao nN DN A HR OD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 17 of 26

use of advertising claims comparing the Product to CANE’S SAUCE®, and requesting that TSR
disclose any substantiation that supports its taste parity and superiority claims. Attached hereto as
Exhibit 3 is a copy of Raising Cane’s NAD complaint.

37. Instead of responding to the NAD complaint, TSR ran to court seeking declaratory

relief.
FIRST CLAIM
[Federal Trademark Infringement (15 U.S.C. § 1114)]

38. Raising Cane’s realleges {§ 1 through 37.

39. This cause of action arises under the Federal Trademark Act (15 U.S.C. §§ 1051-
1127) and is for trademark infringement involving TSR’s use in interstate commerce of the
designation RAISING CANE’S® and related words and phrases in the marketing and sales of the
Product which is an infringement of Raising Cane’s registered trademark RAISING CANE’S® in
violation of 15 U.S.C. § 1114(1)(a) and (b).

40. The United States Patent and Trademark Office granted Raising Cane’s United States
Trademark Registration Numbers 3,272,782 and 3,583,353 for the mark RAISING and 3,461,499 for
the mark CANE’s SAUCE®. The registrations are owned by Raising Cane’s, are in full force and
effect, and are incontestable upon the principle register of the United States Patent and Trademark
Office.

4]. Raising Cane’s did not give TSR consent to use its registered trademarks.

42.  TSR’s use of Raising Cane’s registered trademarks is likely to cause confusion or
mistake, and to deceive.

43.  TSR’s use of Raising Cane’s registered trademarks implies sponsorship or affiliation
between Raising Cane’s and TSR.

44. _TSR’s use of Raising Cane’s registered trademarks is a misappropriation of the
goodwill that Raising Cane’s has accumulated in its trademarks.

45. TSR has infringed upon Raising Cane’s registered trademarks through all of the acts
previously alleged in these Counterclaims.

46. By TSR’s acts herein complained of, TSR has made substantial profits to which it is

16

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
rome,

DO BD BD KN DR HN DD DR DD etek
oN DN UU SP HY YY - DOD ODO OB H Dn BW PO KH CO OO MO AID A WH BR W >

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 18 of 26

not equitably entitled.

47. Raising Cane’s is entitled to all remedies available under 15 U.S.C. §§ 1116, 1117
and 1118.

48. Raising Cane’s has suffered damages as a result of TSR’s infringing activities in an
amount to be proven at trial.

49. Raising Cane’s is entitled to injunctive relief to prohibit TSR from committing any
further or additional infringement.

50. Raising Cane’s is entitled to recover statutory damages and also general, special,
consequential, and incidental damages, including but not limited to lost profits and cost of corrective
advertising, and injunctive relief.

51. Because TSR made and continues to make false and/or misleading representations of
fact about Raising Cane’s with intentional disregard of their falsity and/or misleading nature, Raising
Cane’s is entitled to an award of treble damages under Section 35(a) of the Lanham Act (15 U.S.C.
§1117(a)). Moreover, this is an exceptional case for which the Court should award Raising Cane’s
its reasonable attorneys’ fees.

SECOND CLAIM
[Federal Trademark Infringement (15 U.S.C. § 1125)]

52. Raising Cane’s realleges { 1 through 51.

53. This cause of action arises under the Federal Trademark Act (15 U.S.C. §§ 1051-
1127) and is for trademark infringement involving TSR’s use in interstate commerce of the
designation RAISING CANE’S® and related words and phrases in the marketing and sales of the
Product which is an infringement of Raising Cane’s registered trademark RAISING CANE’S® in
violation of 15 U.S.C. § 1125(a)(1)(A).

54. Raising Cane’s has consistently used the RAISING CANE’S® mark in commerce to
designate its goods and services.

55. Raising Cane’s did not give TSR consent to use its registered trademarks.

56. TSR’s use of Raising Cane’s registered trademarks, RAISING CANE’S®, is likely to
cause confusion or mistake, and to deceive.

17

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-G WF

 
—"

NO HN NY NO ND RN RR eet
Oo ND UH SP WD YH KH DO DWH DB nO BP WD YO KF DOD OO ODO aI DA WA RB W PO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 19 of 26

57. TSR’s use of Raising Cane’s registered trademarks implies sponsorship or affiliation
between Raising Cane’s and TSR.

58. TSR’s use of Raising Cane’s registered trademarks is a misappropriation of the
goodwill that Raising Cane’s has accumulated in its trademarks.

59. TSR has infringed upon Raising Cane’s registered trademarks through all of the acts
previously alleged in these Counterclaims.

60. By TSR’s acts herein complained of, TSR has made substantial profits to which it is
not equitably entitled.

61. Raising Cane’s is entitled to all remedies available under 15 U.S.C. §§ 1116, 1117
and 1118.

62. Raising Cane’s has suffered damages as a result of TSR’s infringing activities in an
amount to be proven at trial.

63. Raising Cane’s is entitled to injunctive relief to prohibit TSR from committing any
further or additional infringement.

64. Raising Cane’s is entitled to recover statutory damages and also general, special,
consequential, and incidental damages, including but not limited to lost profits and cost of corrective
advertising, and injunctive relief.

65. Because TSR made and continues to make false and/or misleading representations of
fact about Raising Cane’s with intentional disregard of their falsity and/or misleading nature, Raising
Cane’s is entitled to an award of treble damages under Section 35(a) of the Lanham Act (15 U.S.C.
§1117(a)). Moreover, this is an exceptional case for which the Court should award Raising Cane’s
its reasonable attorneys’ fees.

THIRD CLAIM
[Federal Unfair Competition and False Advertising (15 U.S.C. § 1125)]

66. Raising Cane’s realleges §{ 1 through 65.

67. This is a cause of action for federal unfair competition and false advertising, arising
under the Federal Trademark Act (15 U.S.C. §§ 1051-1127), specifically 15 U.S.C. §1125(a)(1)(B).

68. In TSR’s advertising and promotions, as well as claims made on its website and the

18

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Co Oo mH SI DB BR WH LPO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 20 of 26

Product label, TSR has knowingly, intentionally, deliberately, and in bad faith materially
misrepresented in interstate commerce the nature, characteristics, and qualities of Raising Cane’s
famous CANE’S SAUCE®, in violation of 15 U.S.C. § 1125(a)(1)(B).

69. TSR is a direct competitor with Raising Cane’s.

70. TSR’s makes taste parity and superiority claims by asserting that “If you love Raising
Cane’s & Zaxby’s, you’ll love this!” and bolsters this message by claiming to have made a “perfect
clone” of CANE’S SAUCE® by “reverse-engineering” the secret recipe. Indeed, Wilbur claims to
have scientifically created a recipe replicating the taste of CANE’S SAUCE®, conveying that the
taste parity and superiority claims are supported by scientific testing and engineering.

71. This representation is false and misleading. The claims are unsupported by scientific
tests or engineering that are sufficiently reliable to permit one to conclude with reasonable certainty
that they establish the claim made—that is, that the Product does in fact taste the same or better than
CANE’S SAUCE®.

72. Contrary to TSR’s assertions, CANE’S SAUCE® does not taste the same as the
Product. CANE’S SAUCE® is made fresh daily to be eaten immediately, while the Product is
manufactured to be shelf-stable.

73. The false and misleading representations made by TSR on its website, promotional
videos and the Product label are material because representations concerning the quality and taste of
the Product and CANE’S SAUCE® are likely to influence consumers’ purchasing decisions. Indeed,
TSR is purposefully taking advantage of the reputation that CANE’S SAUCE® has with consumers.
These false representations were intended to deceive, have deceived, and are likely to continue to
deceive consumers of Raising Cane’s restaurant and food products and to thereby influence their
decision to visit Raising Cane’s restaurant locations.

74. Asan actual and proximate result of TSR’s willful and intentional actions, Raising
Cane’s has suffered damages in an amount to be determined at trial, and unless TSR is enjoined,
Raising Cane’s will continue to suffer irreparable injury to its business, reputation and goodwill by
reason for the false and misleading statements by TSR about Raising Cane’s famous CANE’S
SAUCE®, and the diminution of goodwill caused by the misrepresentations and advertising.

19

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Co Ob eo ND OH BR WY YO

OO IN DB A BP YW HNO KM DTD ODO DW IT DB WA HBR WH HO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 21 of 26

75. Raising Cane’s is entitled to all remedies available under 15 U.S.C. §§ 1116, 1117
and 1118.

76. Pursuant to 15 U.S.C. § 1117(a), Raising Cane’s seeks to recover actual,
compensatory, and consequential damages in an amount to be determined at trial, including, but not
limited to, reimbursement for the corrective efforts that Raising Cane’s has undertaken and will
undertake to address TSR’s wrongful conduct.

77. In addition, pursuant to 15 U.S.C. § 1117(a), Raising Cane’s is entitled to the
disgorgement of TSR’s profits.

78. Raising Cane’s also requests permanent injunctive relief as authorized by 15 U.S.C. §
1116(a). TSR injected the materially false advertisement into interstate commerce with the intent to
mislead, confuse, and deceive potential customers of Raising Cane’s restaurants. Unless TSR is
enjoined from continuing its wrongful actions, Raising Cane’s will continue to suffer irreparable
injury, harm, and damages. Accordingly, the Product label and related claims threaten, and are
likely, to injure Raising Cane’s.

79. TSR should be enjoined primarily and permanently from disseminating or causing to
be disseminated or published any advertisement, commercial, promotional material, labeling,
packaging, package insert, press release, or other material containing claims, representations,
statements, or demonstrations that state or imply, directly or indirectly, any of the advertising claims
in | 14 through 22 of this Counterclaim.

80. | TSR should be ordered to publish corrective advertising to dispel the false and
deceptive impressions created by the advertising in 9] 14 through 22 of this Counterclaim.

81. Because TSR made and continues to make false and/or misleading representations of
fact about Raising Cane’s with intentional disregard of their falsity and/or misleading nature, Raising
Cane’s is entitled to an award of treble damages under Section 35(a) of the Lanham Act (15 U.S.C.
§1117(a)). Moreover, this is an exceptional case for which the Court should award Raising Cane’s

its reasonable attorneys’ fees.

20

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Co OD DH SN NW BR WY PO

aman armmeh ah,
ooo

14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 22 of 26

FOURTH CLAIM
[Federal Trademark Dilution (15 U.S.C. § 1125(c)]

82. Raising Cane’s realleges §§ 1 through 81.

83. Raising Cane’s has used the RAISING CANE’S® trademark to identify its products
and services relating to and derived from its restaurant chain before TSR began using the RAISING
CANE’S® trademark on the Product and in conjunction with its business and marketing. The
RAISING CANE’S® trademark is inherently distinctive and has acquired distinctiveness through
Raising Cane’s extensive, continuous, and exclusive use of it.

84. The RAISING CANE’S® trademark is famous and distinctive within the meaning of
15 U.S.C. § 1125(c)(1) and § 1127. The RAISING CANE’S® trademark was famous and distinctive
before TSR’s first use of such trademark or a modification of it.

85. | TSR’s unauthorized use of the RAISING CANE’S® trademark or modification of it
is likely to dilute the distinctive quality of the RAISING CANE’S® trademark in violation of 15
U.S.C. § 1125(c).

86. Raising Cane’s is entitled to all remedies available under 15 U.S.C. §§ 1116, 1117
and 1118.

87.  TSR’s acts complained of herein are likely to damage Raising Cane’s irreparably.
Raising Cane’s has no adequate remedy at law for such wrongs and injuries. The damage to Raising
Cane’s includes potential harm to its trademarks, goodwill, restaurant business, and reputation that
money cannot compensate. Raising Cane’s is, therefore, entitled to a preliminary and permanent
injunction enjoining TSR’s use of the RAISING CANE’S® trademark or any marks dilutive thereof.

88. Raising Cane’s is further entitled to recover from TSR the actual damages sustained
by Raising Cane’s as a result of TSR’s wrongful acts. Raising Cane’s is presently unable to ascertain
the full extent of the monetary damages it has suffered by reason of TSR’s acts of dilution.

89. Raising Cane’s is further entitled to recover from TSR the gains, profits, and
advantages TSR has obtained as a result of its wrongful acts. Raising Cane’s is presently unable to
ascertain the extent of the gains, profits, and advantages TSR has realized by reason of TSR’s willful
acts of dilution.

21

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
nh

Co OF ND A FP WW WY

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 23 of 26

90. Because TSR made and continues to make false and/or misleading representations of
fact about Raising Cane’s with intentional disregard of their falsity and/or misleading nature, Raising
Cane’s is entitled to an award of treble damages under Section 35(a) of the Lanham Act (15 U.S.C.
§1117(a)). Moreover, this is an exceptional case for which the Court should award Raising Cane’s
its reasonable attorneys’ fees.

FIFTH CLAIM
[Nevada Statutory and Common Law Unfair Competition]

91. Raising Cane’s realleges {§ 1 through 90.

92. TSR knowingly makes the false representation that the Product has the same or
superior taste as Raising Cane’s CANE SAUCE®.

93. TSR knowingly makes the false representation by its use of the RAISING CANE’S®
mark on the Product and related claims, that the Product originates from, or is affiliated with, or is
endorsed by Raising Cane’s when, in fact, it is not.

94. TSR knowingly makes the false representation as to the source, sponsorship,
approval, or certification of the Product by using the RAISING CANE’S® mark on the Product and
asserting that “If you love Raising Cane’s and Zaxby’s, you’ll love this!”

95. TSR knowingly disparages Raising Cane’s famous CANE’S SAUCE® by making
false and misleading representations about the quality and taste of the dipping sauce.

96. By virtue of the acts complained of herein, TSR has intentionally caused a likelihood
of confusion among the public and has unfairly competed with Raising Cane’s in violation of the
common law of the State of Nevada and NRS Chapter 598, ef seq.

97. Asa direct proximate result of TSR’s false advertising and unfair competition,
Raising Cane’s has suffered, and unless TSR is enjoined by this Court will continue to suffer,
monetary loss and irreparable injury and other damage to Raising Cane’s business, reputation and
goodwill in the RAISING CANE’S® mark and CANE SAUCE® brand for which Raising Cane’s
has no adequate remedy at law.

98. Raising Cane’s is entitled to all remedies available at common law as well as under
NRS Chapter 598, including but not limited to damages, injunction, equitable relief and reasonable

22

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
ao nN WN AH BR WY LD

10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 24 of 26

attorneys’ fees.

PRAYER FOR RELIEF

WHEREFORE, Raising Cane’s requests judgment:

A.

B,

Declaring that TSR has violated 15 U.S.C. §§ 1114 and 1125(a) and (c);
Declaring that TSR has violated Nevada statutory and common law false
advertising and unfair competition;

Enjoining TSR preliminarily and permanently form disseminating or causing
to be disseminated the challenged advertising;

Enjoining TSR preliminarily and permanently from disseminating or causing
to be disseminated or published any advertisement, commercial, promotional
material, labeling, packaging, package insert, press release, or other material
containing claims, representations, statements, or demonstrations that state or
imply, directly or indirectly, any of the claims in {§ 14 through 22 of this
Counterclaim;

Awarding Raising Cane’s all relief available to it under 15 U.S.C. §§ 1116,
1117, and 1118, including profits and damages in an amount to be determined
at trial;

Awarding Raising Cane’s all relief available to it under Nevada statutory and
common law false advertising and unfair competition, including damages in
an amount to be determined at trial and equitable relief:

Awarding Raising Cane’s treble damages;

Awarding Raising Cane’s its costs and disbursements in this action, including
reasonable attorneys’ fees; and,

Granting Raising Cane’s any other appropriate relief.

23

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT 2:19-CV-00485-RFB-GWF

 
Oo CO SN DW NA BP WHO HPO

NO NO NO KN DR DR DN DR Rw im eet
on HD A BW NY K& DO DM AI DA A BR WH PN &- OO

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 25 of 26

Dated: May 21, 2019

By:

nD) & STRAWN LLP

wee

Ronald J Rothstein

pro hac vice train pending)
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, IL 60601
Telephone: (312) 558-5600
Facsimile: (312) 558-5700
RRothstein@winston.com

Megan L. Whipp

(pro hac vice application pending)
WINSTON & STRAWN LLP
333 South Grand Avenue

Los Angeles, CA 90071-1543
Telephone: (213) 615-1700
Facsimile: (213) 615-1750
MWhipp@winston.com

Brigid M. Higgins, Esq. (SBN 5990)
bhiggins@blacklobello.law
BLACK & LOBELLO

10777 W. Twain Ave., 3rd FI.

Las Vegas, NV 89135

Telephone: (702) 869-8801
Facsimile: (702) 869-2669

Attorneys for Defendants

RAISING CANE’S RESTAURANTS, LLC
D/B/A RAISING CANE’S CHICKEN FINGERS,
and RAISING CANE’S USA, LLC

24

 

 

ANSWER AND COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT

2:19-CV-00485-RFB-GWF

 
oO COC SNH WN wp

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00485-RFB-EJY Document 8 Filed 05/21/19 Page 26 of 26

counsel of record.

DICKINSON WRIGHT, PLLC
John L. Krieger, Esq.

Jennifer Ko Craft, Esq.

Hilary Wright, Esq.

8363 W. Sunset Road, Suite 200
Las Vegas, NV 89113
jkrieger@dickinson-wright.com
jcraft@dickinson-wright.com

hwilliams@dickinson-wright.com

 

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing DEFENDANTS RAISING CANE’S
RESTAURANTS, LLC AND RAISING CANE’S USA, LLC’S ANSWER AND
COUNTERCLAIMS TO PLAINTIFFS’ COMPLAINT FOR DECLARATORY RELIEF

was served on May 21, 2019, by electronic copy via the Court’s electronic service system to all

An Employee of Black & LoBello

 
